DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 7, 9-11, 14, 30, 32-39, 41 and 43 have been canceled.  Claims 1, 3-6, 8, 12, 13, 15, 16, 18-24, 26-29, 31, 40 and 42 have been amended.  Claims 44-59 have been added.  Claims 1-6, 8, 12, 13, 15-29, 31, 40, 42 and 44-59 are pending and under consideration.  

Information Disclosure Statement
The reference to Sommermeyer on the IDS submitted 6/17/2022 has been lined through.  Although the final publication has been cited, an author manuscript was provided.

Claim Rejections Withdrawn
The rejection of claims 1-6, 8, 12, 13, 15-29, 31, 40, and 42 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treatment of subjects having hematologic malignancies expressing CD19 under particular dosage regimens comprising the administration of CAR T cells targeting CD19, wherein the particular dosage regimen requires that a consecutive dose of cells is administered to the subject at between 14 and less than about 28 days after admisntration of the first dose, wherein the first dose of CAR T cells comprised no more than about 1 X 106 anti-CD19 CAR T cells /kg body weight of the subject, no more than 1 X 108 anti-CD19 CAR T cells total, or no more than 1 X 108 anti-CD19 CAR T cells/m2 of the subject,  does not reasonably provide enablement for method of treatment of subjects having hematologic malignancies expressing CD19 wherein a consecutive dose of anti-CD19 CAR T cells is administered to the subject between 14 and less than about 28 days wherein the first dose of CAR T cells is not limited to no more than about 1 X 106 anti-CD19 CAR T cells /kg body weight of the subject, no more than 1 X 108 anti-CD19 CAR T cells total, or no more than 1 X 108 anti-CD19 CAR T cells/m2 of the subject;  or a method of treating any disease or condition, or any tumor or cancer beyond that of CD19 expressing hematopoietic malignancies comprising administering consecutive dose of cells is administered to the subject at 14 days after the first dose, or between 14 and less than about 28 days, is withdrawn in light of applicant’s amendment of claim 1 and amendment of claim 40. 
 The amendment of claim 40 to state that (ii) prior to administration of the consecutive dosage, the subject does not exhibit morphologic disease and (iii) the number of CAR-expressing cells in the consecutive dose is increased as compared to the number of CAR expressing cells in the first dose, in light of the requirement that the CAR binds to CD19 and (i) the first dose  comprises no more than about 1 X 106 cells/kg; no more than about 1 X 108 cells or no more than  about 1 X 108 cells/m2 of the subject, also fulfills the requirement for enablement under 112(a).  Said amendment of claim 40 is in line with the teachings of the specification wherein the higher consecutive dose of CAR-T cells is administered at a time when the disease burden remains reduced in patients on the average to minimize the risk of neurotoxicity (paragraph [0510]).  The amendment to require CD19 binding CAR T cells  and the treatment of a subject with a hematological malignancy is in line with the teachings of the art (for example, Gilham et al (Trends in Molecular Medicine, 2012, Vol. 18, pp. 377-384, see prior rejection under 112(a)) regarding targeted hematological cells primarily residing in the same physiological compartment that the CAR-T cells will inhabit allowing ready access to the targeted hematological cells, thus providing the expectation that morphological disease will be eliminated  by the first dose administration prior to admisntration of the consecutive dose.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8, 12, 13, 15-29, 31, 40, 42, 44-54  and 56-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No.10,507,219.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the instant claims to the extent that the cell  expressing the CAR bind to CD19 and to the extent that the treatment is of patients with a CD19 expressing hematologic malignancy.

Claims 1-6, 8, 12, 13, 15-29, 31, 40, 42 and 44-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No.10,507,219 in view of Kandalaft et al (Journal of Translational Medicine, 2012, Vol. 10, 10 pages).
The claims of the ‘219 patent teach or render obvious instant claims 1-6, 8, 12, 13, 15-29, 31, 40, 42, 44-54 and 56-59.  The claims of the ‘219 patent fail to teach the admisntration of a split dose of the first dose of CAR T cells or admisntration of a split dose of the consecutive dose of the CAR T cells as required in instant claim 55.
Kandalaft et al teach a split dose of a CAR T cell composition to help mitigate acute adverse events (abstract, under the heading “Innovation”), wherein the split dose is administered on days 0, 1 and 2 (page 4/10 under the heading “The standard escalation phase”), which meets the embodiments of instant claim 55 requiring the administration over a period of no more than three days.
It would have been prima facie obvious at the time of the effective filing date to administer in a split dose, wherein the administration period lasts no more than three days the first dose and/or the second dose of T cells expressing a CAR that binds to CD19 in the methods of the ‘219 patent.  One of skill in the art would have been motivated to do so by the teachings of Kandalaft et al teach a split dose of a CAR T cell composition to help mitigate acute adverse events, and the administration of the split dose on days 0, 1 and 2.  One of skill in the art would have been motivated to do so in order to safely administer the CAR T cells binding CD19 in the methods of the ‘219 patent.

All claims are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/            Primary Examiner, Art Unit 1643